Citation Nr: 1423145	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from June 1988 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 administrative decision in which the RO determined that the appellant's March 1991 discharge is not honorable and is a bar to VA benefits.  The appellant filed a notice of disagreement in August 2009, and the RO issued a statement of the case in June 2010.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010.

The Board notes that the RO, in a September 1991 administrative decision, had previously determined that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.  The appellant did not appeal this decision.  In a March 1998 administrative decision, the RO determined that new and material evidence had not been submitted to reopen this claim.  The appellant did not appeal this decision. 

In November 2011, the appellant and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In October 2012, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In a November 2012 decision, the Board determined that reconsideration of the matter of whether the character of the Veteran's discharge from service constitutes a bar to eligibility for VA compensation benefits was appropriate.  On de novo review, the Board found that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2013, the Court granted a Joint Motion for Remand (Joint Motion) filed by representative for the appellant and the VA Secretary, vacating the Board's decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion. 

The record reflects that the Veteran was previously represented by the Military Order of the Purple Heart, as reflected in an August 2009 VA Form 21-22 (Appointment of Individual as Claimant's Representative).  In November 2013, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Daniel Krasnegor as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2013).

The Board notes that, in addition to the paper claims file, there are paperless, electronic files (in Virtual VA and the Veterans' Benefits Management System (VBMS)) associated with the appellant's claims.  The Virtual VA file contains RO letters to the appellant's representative acknowledging the change in representation, but otherwise does not contain any other relevant documents that are not physically of record. 

For reasons expressed below, the matter on appeal is being remanded to the  Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The claim on appeal must be remanded for further development to ensure compliance with the directives of the Joint Motion.

In November 2012, the Board found that the appellant's four nonjudicial punishments, for unauthorized absence, disrespect toward a petty officer, disobedience of a lawful order, and making a false official statement and provoking speech, during service, constituted willful and persistent misconduct.  The Board further held that the evidence did not suggest that the appellant was insane at the time of his offenses.  Thus, the Board determined that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.  See 38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2013); 38 C.F.R. § 3.12 (2013).

In the Joint Motion, the parties (through their representatives) found that the November 2012 Board decision did not properly consider VA's multi-pronged definition of "insanity" as provided at 38 C.F.R. § 3.354(a).  In a Written Brief Presentation dated May 2014, the appellant's representative argued that the May 2010 VA opinion addressing the insanity question did not comply with the standards set forth in 38 C.F.R. § 3.354(a). 

On review of the record, the Board finds that an addendum opinion from the examiner who conducted the May 2010 VA examination is necessary to ensure that the opinion fully addresses the insanity definition set forth in 38 C.F.R. § 3.354(a).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  If the May 2010 VA examiner is unavailable, the AOJ should forward the claims to another appropriate physician to obtain the requested opinion. 

Prior to obtaining further medical opinion in this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, all outstanding, pertinent records.

As for VA records, the claims file reflects that the appellant has been receiving mental health treatment within the Southeast (SE) Louisiana Veterans Health Care System (HCS) and that records from this health care system dated through January 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the SE Louisiana Veterans HCS since January 2010 for the appellant, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remanded by the Court, explaining he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim that has been remanded. 

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the SE Louisiana Veterans HCS all outstanding, pertinent records of evaluation and/or treatment of the appellant dated since January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim that has been remanded that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the appellant of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

4  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the appellant's response has expired, forward the appellant's claims file to the VA physician who conducted the May 2010 VA examination (or, if necessary, another appropriate  physician) for an addendum opinion.  

The contents of the entire claims file (paper and electronic), to include complete copy of this REMAND, must be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions. 

The physician should offer an opinion, consistent with sound medical judgment, addressing whether, at the time of the conduct leading to the appellant's four nonjudicial punishments during service-for unauthorized absence, disrespect toward a petty officer, disobedience of a lawful order, and making a false official statement and provoking speech-it is it at least as likely as not (a probability of 50 percent or greater) that due to a disease: 

    (i) The appellant, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibited a more or less prolonged deviation from his normal method of behavior; 

    (ii) The appellant interfered with peace of society; OR

    (iii) The appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided?

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase "interferes with the peace of society" refers to behavior which disrupts the legal order of society.  Id.  The term "become antisocial" refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Complete rationale for all conclusions reached must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that Board is required to ensure compliance with the instructions of its remands).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remanded by the Court in light of all pertinent evidence and legal authority. 

7.  If the claim remanded by the Court is denied, furnish to the appellant and his attorney and appropriate supplemental statement of the case, documenting consideration of any additional paper and electronic records that are not physically on file, and that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

